DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
Priority
This application is a continuation of application 15/807,500.
Status of Claims
Claims 4 and 7 are previously cancelled. Claims 1-3, 5-6 and 8-20 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20040167430 A1
Roshdieh et al. hereinafter Roshdieh
US 20060243110 A1
Ostermann et al. hereinafter Ostermann
US 20040142488 A1
Gierde et al. hereinafter Gierde


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roshdieh.
With respect to claim 1, Roshdieh discloses a milling tip (FIG. 1 is an isometric view of a cutaneous biopsy device comprising a reusable handle and a disposable tip) comprising: 
an outer barrel (handle 10) having an opening at a first end (opening where body portion 12 enters handle 10), a reservoir member (center passage 70) in communication with the outer barrel (10), and a plunger (plunger 27) axially positioned within the reservoir member (paragraph [0042] discloses the plunger 27 is axially in sliding engagement with inner surface portions of the center passage 70), wherein the plunger (27) comprises an excision blade (cutting tip member 30) having a variable size ([0020] discloses different sizes and types of tip members).
With respect to claim 2, Roshdieh discloses the milling tip of claim 1, further comprising a first sealing member (base 67) located at a second end (area around tip 30) of the outer barrel (10).
With respect to claim 5, Roshdieh discloses the milling tip of claim 1, wherein the excision blade is retractable (¶[0048] discloses retraction of the plunger).
With respect to claim 6, Roshdieh discloses the milling tip of claim 5, wherein the retractable excision blade protrudes from the opening of the outer barrel during a milling operation (¶[0050] discloses extension of the tip member).
With respect to claim 8, Roshdieh discloses the milling tip of claim 1, wherein the variable size is user selectable (¶[0020] discloses user selectable different sizes and types of tip members).
With respect to claim 9, Roshdieh discloses the milling tip of claim 8, wherein the user selectable variable size comprises stepped size increments (¶[0020] discloses user selectable tip members).
With respect to claim 10, Roshdieh discloses the milling tip of claim 1, wherein the plunger is freely rotatable within the reservoir member (Fig. 2 illustrates rotatable plunger 27 within center passage 70).
With respect to claim 11, Roshdieh discloses the milling tip of claim 1, further comprising at least a second sealing member (attachment end 76).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roshdieh in view of Ostermann.
With respect to claim 3, Roshdieh discloses the milling tip of claim 2 above. Roshdieh discloses the plunger 27 secured within handle 10. However, Roshdieh does not explicitly disclose the plunger comprises a threaded portion, wherein the threaded portion of the plunger protrudes from the first sealing member and from the second end of the outer barrel.

Accordingly, it would have been an obvious matter of design choice to use a plunger with a threaded portion instead of the plunger disclosed in Roshdieh’s invention, since applicant has not disclosed that a plunger with threaded portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with plunger disclosed in Roshdieh’s invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roshdieh in view of Adey.
With respect to claim 12, Roshdieh discloses the milling tip of claim 1 above. Roshdieh is silent about the reservoir member further comprises a fluid.
Adey, from the same area of invention, discloses the milling tip reservoir member further comprises a fluid (¶[0081] discloses the chamber 115 holds fluid).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roshdieh with the teachings of Adey so that Roshdieh’s milling tip reservoir member to contain fluid as disclosed in Adey’s invention for the predicable benefit of facilitating the process of tissue dissection and extraction.            
With respect to claim 13, Roshdieh and Adey disclose the milling tip of claim 12 above. Adey further discloses the fluid is a buffer solution (¶[0037] discloses the liquid can contain one or more buffers). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roshdieh 
With respect to claim 14, Roshdieh and Adey disclose the milling tip of claim 12 above. Adey discloses the fluid is dispensed to an excision blade during a milling operation (¶[0037] discloses the liquid is dispensed at an interface between the region of biological material and the extraction tool). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roshdieh with the teachings of Adey so that Roshdieh’s milling tip reservoir member to contain fluid as disclosed in Adey’s invention for the predicable benefit of facilitating the process of tissue dissection and extraction.            
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roshdieh in view of Gierde.
With respect to claim 15, Roshdieh discloses the milling tips of claim 1 above. Roshdieh is silent about a base for use in a milling instrument, the base comprising: a plurality of milling tip holders for retaining one or more of the milling tips.
Gierde, from the field of extracting an analyte from a sample solution, discloses a base (holder 16) for use in a milling instrument (FIG. 13 depicts an example of a multiplexed extraction system), the base comprising: a plurality of milling tip holders for retaining one or more of the milling tips (¶[0170] discloses the system includes a syringe holder 12 for holding a series of syringes 14 and a plunger holder 16 for engaging the plungers 18 with a syringe pump 20).

With respect to claim 16, Roshdieh and Gierde disclose the base of claim 15 above. Gierde further discloses one or more wells for receiving one or more collection vials (¶[0170] discloses a sample rack 26 with multiple positions for holding sample collection vials 28); and a fill station that is fillable with a buffer solution (¶[0178] discloses buffer solution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roshdieh with the teachings of Gierde so that Roshdieh’s invention will have one or more wells on the sample rack 26  as disclosed in Gierde’s invention in order to receive one or more collection vials fillable with buffer solutions for the predicable benefit of automating the extraction system (¶[0169-0170], Gierde).            
With respect to claim 17, Roshdieh disclose the milling tips of claim 1 as illustrated in figs. 1-15 above. Roshdieh is silent about an instrument comprising: a head assembly that includes a milling tip interface; and a base mounted onto the head assembly, wherein the base includes one or more milling tip holders for retaining one or more of the milling tips.
Gierde further discloses an instrument (Fig. 13) comprising: a head assembly (stationary base 36) that includes a milling tip interface (screw 34); and a base mounted onto the head assembly (syringe holder 12), wherein the base includes one or more milling tip holders for discloses the system includes a syringe holder 12 for holding a series of syringes 14 and a plunger holder 16 for engaging the plungers 18 with a syringe pump 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the cutaneous biopsy device into the holder 12 of  Gierde in order to extract biological samples for the predicable benefit of automating the biological sample extraction process. Doing so reduces the time it takes to take samples individually. 
With respect to claim 18, Roshdieh and Gierde disclose the instrument of claim 17 above. Gierde further discloses the milling tip interface engages a threaded portion of the one or more milling tips (Fig. 13 illustrates screw 34 engages plunger holder 16 and syringe holder to the stationary base 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engage the extraction tool plunger of Roshdieh into screw 34 and plunger holder of Gierde invention in order to hold multiple of syringes and move the syringes with a syringe pump. Doing so automates sample extraction process.  
With respect to claim 19, Roshdieh and Gierde disclose the instrument of claim 17 above. Gierde further discloses a fill station (sample collection vials 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roshdieh with the teachings of Gierde so that Roshdieh’s invention will have fill station as disclosed in Gierde’s invention in order to receive buffer solutions for the predicable benefit of storing buffer solution that can be used as a wash solution for extraction tool tip (¶[0155], Gierde).            
With respect to claim 20, Roshdieh and Gierde disclose the instrument of claim 19 above. Gierde disclose the head assembly (stationary base 36) is configured to automatically secure the milling tip to the milling tip interface (¶[00170] discloses control of the plungers can be automated to move the plunger rack operation of multiplexed extraction system), and to move the milling tip to the fill station for filling with a predetermined volume of a fluid (Fig 13 illustrates the movement of syringe holder 16 towards vials 28 for extraction/filling by way arrow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roshdieh with the teachings of Gierde so that Roshdieh’s invention will have fill station as disclosed in Gierde’s invention in order to receive buffer solutions for the predicable benefit of storing buffer solution that can be used during milling process.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861